Citation Nr: 1317567	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-41 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right eye blepharitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1981, and from February 1983 to September 1987, with additional service in the Navy Reserves. 

This appeal arises from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's right eye blepharitis had it onset in service.  


CONCLUSION OF LAW

Right eye blepharitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants service connection for right eye blepharitis.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

The Veteran contends that he is entitled to service connection for right eye blepharitis.  Specifically, he claims that his left eye blepharitis, for which service connection is in effect, has spread to his right eye.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

As an initial matter, it should be noted that refractive error of the eyes are developmental defects and not diseases or injuries for VA purposes.  38 C.F.R. 
§ 3.303(c) (2012).  Thus, the Board will not address any impairment of the eyes due to decreased visual acuity from refractive error. 

After a careful review of the claims file, the Board finds that the pertinent evidence of record indicates that it is at least as likely as not that the Veteran's right eye blepharitis was incurred in service.  

The Veteran's service treatment records documented treatment for chronic left eye blepharitis.  No treatment or complaint associated with the right eye was noted, although as early as July 1993, VA clinical treatment notes reflect complaints of poor vision in both eyes, with a provisional diagnosis of blepharitis noted.  Later records also show the presence of bilateral chronic blepharitis including on VA examinations in May 2004, and June 2007.  Significantly, the 2004 examiner remarked that the bilateral chronic blepharitis was secondary to meibomian gland dysfunction.  

While the service treatment records do not show treatment for the right eye, the VA examiner in May 2004 attributed the Veteran's chronic bilateral blepharitis to meibomian gland dysfunction, in essence, indicating that the right and left eye symptoms shared a common etiology, or that the condition is a manifestation of an intrinsic process that came to affect both eyes.  Given that understanding, the condition may be seen as originating in service in the left eye, then the same disorder, dysfunction of the glands lubricating the lashes, came to involve the right eye.  The Board must resolve all reasonable doubt with regards to this issue in favor of the Veteran.  Accordingly, the Board concludes that the blepharitis now affecting the right eye was incurred in service.  

ORDER

Service connection for right eye blepharitis is granted. 

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


